Title: To John Adams from William Gordon, 7 August 1777
From: Gordon, William
To: Adams, John


     
      My dear Sir
      Jamaica Plain Aut 7. 1777
     
     This day 7-night I transmitted under cover to Mr. Hancock a number of anniversary sermons, printed at the request of the General Court, some of which were directed to those members of the Congress whose names I was acquainted with, others I requested might be directed, my design being to present one to each; yours I hope will be duely received.
     The particular occasion of my writing is not the above, nor the loss of Ty, which I am continually regretting, though providence may cause it to issue in the destruction of Burgoynes army, nor the fear lest the continent should lose the service of my friend Gen. Gates; but the depreciation of the currency and the excessive dearness of goods. This week things sold at vendue almost beyond belief, what originally in former times cost only three shillings sterling for five pound lawful, an inferior kind of broad cloth ten pound ten per yd., middling stockings six dollars &c. But how shall we remedy these evils? That’s a question I suppose the Congress has been hammering upon some time. Suffer me to give you a few thoughts that have lately occurred upon the subject. The Congress to raise the value of their currency are desirous we will say of sinking four millions lawful. Let them employ a person to negotiate with the merchants in Holland the loan of a million at four or five per cent interest, to be sent in teas, spices, checks, ordinary dutch cloths &c. The Dutch to deliver the goods safe in our ports, for the risque of which they must have an advanced premium. Let us now see how this will operate. The Dutch East India company thereby feel the sweets of the American trade, and have their hopes of securing the whole by underselling others raised, which touching the main spring that actuates their dull souls, makes them our stanch friends upon interest. The rest of the Dutch traders have their advantage also in supplying other commodities. The Dutch being to deliver the goods in our ports, should the vessels be taken, no additional expense is thereby thrown upon the continent. But if the opportunity is improved should the scheme be adopted, the probability of their getting safe into some of our harbours will be great, for they will be upon the coast towards the close of the year when the enemys vessels will have quitted it in general, because of the weather. The Dutch should have some Americans with them who understand the coast and know how to come in in the winter season, they should be furnished with such sailors or masters till they have learnt for themselves. The quantity of tea consumed upon the continent, before the interruption by the war, amounted to more than six hundred thousand pound sterling. Let us reckon upon getting  the amount of three hundred thousand. Prime cost, expences in negotiating, bringing it to market and selling it,  amount to a dollar per lb. It sells at present by the chest out of the vessel at seven dollars, there is not a chance of its selling lower at Christmas or in Jany. 1778; but we will fix it at six, the gain to the continent will be a million and a half sterling, which may be sunk in the destruction of continental bills. The same as to other articles; on which the continent will be likely to receive on an average six hundred for one. Upon this plan the people may get supplied: their paper money with which they are overstocked will insensibly vanish, and the prices of provision be necessarily reduced; the hard money which the merchants are sending out be retained; and the continent have to pay a smaller interest to the Dutch for one million, than they have to pay to the inhabitants of the different states upon several millions. In a word, I think the Congress must for the present turn merchants upon the credit of the Continent, and by selling their own goods to the country recover from the people those enormous sums which they have been necessitated to issue. They can do it to much better advantage than private adventurers, who will put the gains into their own pocket instead of appropriating them to the service of the public. Should this or a similar scheme be adopted, care must be taken to keep it from being made a job of for individuals, some honest sensible man or men must be entrusted with the sale of the goods, and instead of commission let him have a salary, or let his commission be very small when the value of the goods is large. Oblige him to sell for ready pay and not upon trust, that so the continent may not be cheated, for many persons who pass for good sort of men make no conscience of cheating the continent. Should these thoughts be approved of, I would further propose that when the cargo of a vessel came to be disposed of, part of it should be sold at vendue, and to catch the cormorants who might design setting an exorbitant profit upon what they might there buy another part of it should be sold to traders at a small advance, or without any according to the quantity they were supplied with, to be by them retailed out upon fair and moderate profits to themselves, upon penalty of never being supplied more did they not do it.
     If you can make any advantage of the above for the public good I shall rejoice; if they are not improvable nor practicable they serve at least to show my zeal for the common cause. Should any measure be adopted in consequence, the profoundest secrecy ought to be observed; and it should not be known what has been doing till the merchandize has been disposed of, I have therefore avoided and shall continue to avoid talking of any such scheme, or trusting any but one or other of the Congress with my thoughts. Shall be glad to hear from you. Your sincere friend & with much esteem your very humble servant,
     
      William Gordon
     
    